--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTION COPY

 
$160,000,000
 
PLY GEM INDUSTRIES, INC.
 
9.375% Senior Notes due 2017
 
PURCHASE AGREEMENT
 
September 24, 2012
 
UBS Securities LLC
J.P. Morgan Securities LLC
As Initial Purchasers
c/o UBS Securities LLC
 
299 Park Avenue

New York, New York 10171
 
Dear Ladies and Gentlemen:
 
1. Introductory.  Ply Gem Industries, Inc., a Delaware corporation (the
“Issuer”) proposes, subject to the terms and conditions stated herein, to issue
and sell to the several purchasers named in Schedule A hereto (the “Initial
Purchasers”) U.S. $160,000,000 principal amount of its 9.375% Senior Notes due
2017 (the “Offered Securities”) to be issued under an indenture (the
“Indenture”) to be dated as of the Closing Date (as defined herein), among the
Issuer, the Subsidiary Guarantors (as defined herein), Ply Gem Holdings, Inc.
(“Holdings”) and Wells Fargo Bank, N.A., as trustee (the “Trustee”).
 
The Offered Securities will be offered and sold to the Initial Purchasers
pursuant to an exemption from the registration requirements of the United States
Securities Act of 1933, as amended (the “Securities Act”).
 
The Offered Securities will be unconditionally guaranteed (the “Guarantees”) on
a senior basis by Holdings and the Issuer’s subsidiaries listed as such on
Schedule B hereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors”).
 
As of the date hereof, $150.0 million in aggregate principal amount of the
Issuer’s 13.125% senior subordinated notes due 2014 (the “Senior
Subordinated Notes”) are outstanding.  On September 27, 2012, the Issuer intends
to cause the trustee of the Senior Subordinated Notes to issue a redemption
notice for such Senior Subordinated Notes on the Closing Date and, in such an
event, will irrevocably deposit on the Closing Date with the trustee of the
Senior Subordinated Notes an amount sufficient to redeem such Senior
Subordinated Notes to effect the satisfaction and discharge of its obligations
under the Senior Subordinated Notes.  The Issuer intends to redeem (the
“Redemption”) any and all outstanding Senior Subordinated Notes on October 27,
2012 (the “Redemption Date”).  The Issuer intends to use the net proceeds from
the Offered Securities to pay (i) the redemption price of any Senior
Subordinated Notes redeemed by the Issuer and (ii) costs related to the
Transactions.
 
The Initial Purchasers have advised the Issuer that the Initial Purchasers
intend, as soon as they deem practicable after this Purchase Agreement (this
“Agreement”) has been executed and delivered, to resell (the “Exempt Resales”)
the Offered Securities in private sales exempt from registration under the Act
on the terms set forth in the Preliminary Offering Memorandum (as defined below)
and Final Offering Memorandum (as defined below), as amended or supplemented,
solely to (i) persons whom the Initial Purchasers reasonably believe to be
“qualified institutional buyers” (“QIBs”), as defined in Rule 144A under the Act
(“Rule 144A”), in accordance with Rule 144A and (ii) other eligible purchasers
pursuant to offers and sales to non-U.S. persons that occur outside the United
States within the meaning of Regulation S under the Act (“Regulation S”) in
accordance with Regulation S (the persons specified in clauses (i) and (ii), the
“Eligible Purchasers”).
 
Holders (including subsequent transferees) of the Offered Securities will have
the registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”), among the Issuer, the Guarantors and the
Initial Purchasers, to be dated the Closing Date (as defined herein),
substantially in the form attached hereto as Exhibit E, for so long as such
Offered Securities constitute “Transfer Restricted Securities” (as defined in
the Registration Rights Agreement).  Pursuant to the Registration Rights
Agreement, the Issuer and the Guarantors will agree to (i) file with the
Securities and Exchange Commission (the “Commission”) under the circumstances
set forth therein, (a) a registration statement under the Securities Act (the
“Exchange Offer Registration Statement”) relating to the Offered Securities in a
like aggregate principal amount as the Issuer issued under the Indenture,
identical in all material respects to the Offered Securities and registered
under the Securities Act (the “Exchange Securities”), to be offered in exchange
for the Offered Securities (such offer to exchange being referred to as the
“Exchange Offer”) and (b) if necessary under the Registration Rights Agreement,
a shelf registration statement pursuant to Rule 415 under the Securities Act
(the “Shelf Registration Statement” and, together with the Exchange Offer
Registration Statement, the “Registration Statements”) relating to the resale by
certain holders of the Offered Securities, (ii) to use its commercially
reasonable efforts to cause such Registration Statements to be declared
effective and cause such Registration Statements to remain effective and usable
for the periods specified in the Registration Rights Agreement and (iii) to use
its commercially reasonable efforts to consummate the Exchange Offer.  The
Offered Securities and the Exchange Securities are referred to collectively as
the “Securities.”
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement, the Guarantees, the Offered Securities, the Indenture and the
Registration Rights Agreement are hereinafter sometimes referred to collectively
as the “Operative Documents.”  The issuance and sale of the Offered Securities,
the issuance of the Guarantees, the Tender Offer and the use of proceeds from
the sale of the Offered Securities described in the General Disclosure Package
(as defined herein) and Final Offering Memorandum and the Redemption, are
collectively referred to as the “Transactions.”
 
The Issuer and each of the Guarantors hereby agree with the several Initial
Purchasers as follows:
 
2. Representations and Warranties of the Issuer, Holdings and the Subsidiary
Guarantors.  The Issuer and each of the Guarantors jointly and severally
represent and warrant to, and agree with, the several Initial Purchasers that:
 
(a) A preliminary offering memorandum (including the documents incorporated by
reference therein, the “Preliminary Offering Memorandum”) relating to the
Offered Securities to be offered by the Initial Purchasers and a final offering
memorandum (including the documents incorporated by reference therein, the
“Final Offering Memorandum”) disclosing the offering price and other final terms
of the Offered Securities and dated as of the date of this Agreement (even if
finalized and issued subsequent to the date of this Agreement) has been or will
be prepared by the Issuer.  “General Disclosure Package” means the Preliminary
Offering Memorandum, together with any Issuer Free Writing Communication (as
hereinafter defined) existing at the Applicable Time (as hereinafter defined)
(other than the Supplemental Marketing Material (as hereinafter defined)) and
the other information, if any, distributed at or prior to the Applicable Time to
prospective investors of the Offered Securities, as evidenced by its being
specified in Schedule C to this Agreement (including the term sheet listing the
final terms of the Offered Securities and their offering, included in Schedule C
to this Agreement, which is referred to as the “Terms
Communication”).  “Applicable Time” means 4:00 p.m. (New York City time) on the
date of this Agreement.  As of the date of this Agreement and as of the Closing
Date, the Final Offering Memorandum does not and will not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  At the Applicable Time and as of the Closing
Date, neither (i) the General Disclosure Package, nor (ii) any individual
Supplemental Marketing Material, when considered together with the General
Disclosure Package, included or will include any untrue statement of a material
fact or omitted or will omit to state any material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  The preceding two sentences do not apply to statements in
or omissions from the Preliminary Offering Memorandum or Final Offering
Memorandum, the General Disclosure Package or any Supplemental Marketing
Material based upon written information furnished to the Issuer by any Initial
Purchaser specifically for use therein, it being understood and agreed that the
only such information is that described as such in Section 8(b) hereof.
 
Subject to the foregoing paragraph, any references herein to the terms “amend,”
“amendment” or “supplement” with respect to the Preliminary Offering Memorandum
or Final Offering Memorandum shall be deemed to refer to and include any
document filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or otherwise filed with the Commission, subsequent to the date
hereof that is incorporated by reference therein; and all references in this
Agreement to financial statements and schedules and other information which are
“contained,” “included,” “stated,” “set forth” or “described” in the Preliminary
Offering Memorandum or Final Offering Memorandum (or other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which are included in any document filed under
the Act or the Exchange Act, as applicable, and incorporated by reference in the
Preliminary Offering Memorandum or Final Offering Memorandum.
 
“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Memorandum or the Final Offering
Memorandum.  “Issuer Free Writing Communication” means a Free Writing
Communication prepared by or on behalf of the Issuer, used or referred to by the
Issuer or containing a description of the final terms of the Offered Securities
or of their offering, in the form retained in the Issuer’s
records.  “Supplemental Marketing Material” means any Issuer Free Writing
Communication other than any Issuer Free Writing Communication specified in
Schedule C to this Agreement, and which is specified in Schedule D to this
Agreement.
 
(b) As of June 30, 2012, the Issuer had the capitalization as set forth under
the heading “Capitalization” under the column “Actual” in the Preliminary
Offering Memorandum.  On the Closing Date, all of the issued and outstanding
equity interests of the Issuer will have been duly authorized and validly
issued, fully paid and nonassessable and not have been issued in violation of
any preemptive or similar right and will be owned by Holdings free and clear of
all liens (other than transfer restrictions imposed by the Securities Act, the
securities or Blue Sky laws of certain jurisdictions and security interests
granted pursuant to the documents governing the ABL Facility and the Senior
Secured Notes (as defined in the Preliminary Offering Memorandum)).  Attached as
Schedule E is a true and complete list of each entity in which the Issuer has a
direct or indirect majority equity or voting interest (each a “Subsidiary” and,
together, the “Subsidiaries”), their jurisdictions of formation or organization,
names of their equityholder(s) and percentage held by each equityholder.  All of
the issued and outstanding equity interests of each Subsidiary have been duly
authorized and validly issued, are fully paid and nonassessable, were not issued
in violation of any preemptive or similar right and, except as set forth in the
General Disclosure Package, are owned, directly or indirectly through
Subsidiaries, by the Issuer free and clear of all liens (other than transfer
restrictions imposed by the Securities Act, the securities or Blue Sky laws of
certain jurisdictions and security interests granted pursuant to the documents
governing the ABL Facility and the Senior Secured Notes).  Except as set forth
in the General Disclosure Package, there are no outstanding options, warrants or
other rights to acquire or purchase, or instruments convertible into or
exchangeable for, any equity interests of the Issuer or any of the
Subsidiaries.  No holder of any securities of the Issuer or any of the
Subsidiaries is entitled to have such securities (other than the Securities)
registered under any registration statement contemplated by the Registration
Rights Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) The Issuer and each Guarantor (i) is a corporation, limited liability
company, partnership or other entity duly incorporated or organized and validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite corporate or other power
and authority necessary to own its property and carry on its business as now
being conducted and (iii) is qualified to do business and is in good standing in
all jurisdictions in which the nature of the business conducted by it or its
ownership of property makes such qualification necessary, except where the
failure to be so qualified and be in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  A “Material Adverse Effect” means (i) a material adverse effect on the
business, condition (financial or otherwise), results of operations, assets or
liabilities of the Issuer and the Subsidiaries, taken as a whole or (ii) a
material adverse effect on the ability to consummate the Transactions on a
timely basis.
 
(d) The Issuer and each of the Guarantors have all requisite corporate or other
power and authority to execute, deliver and perform all of their obligations
under the Operative Documents to which each is a party and to consummate the
transactions contemplated thereby, and, without limitation, the Issuer has all
requisite corporate power and authority to issue, sell and deliver and perform
its obligations under the Offered Securities.
 
(e) The Indenture has been duly and validly authorized by the Issuer and the
Guarantors and, when duly executed and delivered by the Issuer and the
Guarantors (assuming the due authorization, execution and delivery thereof by
the Trustee), will constitute a legally binding and valid obligation of the
Issuer and each Guarantor, enforceable against it in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought (the “Bankruptcy Exceptions”).  The Indenture, when executed and
delivered, will conform in all material respects to the description thereof in
the General Disclosure Package and the Final Offering Memorandum.
 
(f) The Offered Securities have been duly and validly authorized for issuance
and sale to the Initial Purchasers by the Issuer.  When the Offered Securities
are issued by the Issuer, authenticated by the Trustee and delivered by the
Issuer against payment therefor by the Initial Purchasers in accordance with the
terms of this Agreement and the Indenture, the Offered Securities will be
legally binding and valid obligations of the Issuer, entitled to the benefits of
the Indenture and enforceable against the Issuer in accordance with their terms,
except as the enforcement thereof may be limited by the Bankruptcy
Exceptions.  The Offered Securities, when issued, authenticated and delivered,
will conform in all material respects to the description thereof in the General
Disclosure Package and the Final Offering Memorandum.  The Exchange Securities
have been, or on or before the Closing Date will be, duly and validly authorized
for issuance by the Issuer, and when issued by the Issuer, authenticated by the
Trustee and delivered by the Issuer in accordance with the terms of the Exchange
Offer, the Registration Rights Agreement and the Indenture, the Exchange
Securities will be legally binding and valid obligations of the Issuer, entitled
to the benefits of the Indenture and enforceable against the Issuer in
accordance with their terms, except as the enforcement thereof may be limited by
the Bankruptcy Exceptions.
 
(g) The Guarantees have been duly and validly authorized by each of the
Guarantors and, when the Offered Securities are issued by the Issuer,
authenticated by the Trustee and delivered by the Issuer against payment by the
Initial Purchasers in accordance with the terms of this Agreement and the
Indenture, will be legally binding and valid obligations of the Guarantors,
enforceable against each of them in accordance with their terms, except that
enforceability thereof may be limited by the Bankruptcy Exceptions, and the
Guarantees will conform in all material respects to the description thereof in
the General Disclosure Package and the Final Offering Memorandum.  The
guarantees of the Exchange Securities have been, or on or before the Closing
Date will be, duly and validly authorized by each of the Guarantors and, when
the Exchange Securities are issued by the Issuer, authenticated by the Trustee
and delivered in accordance with the terms of the Exchange Offer and the
Indenture, will be legally binding and valid obligations of the Guarantors,
enforceable against each of them in accordance with their terms, except that
enforceability thereof may be limited by the Bankruptcy Exceptions.
 
(h) Except as disclosed in the General Disclosure Package, there are no
contracts, agreements or understandings between the Issuer or Holdings and any
person granting such person the right to require Holdings or the Issuer to file
a registration statement under the Securities Act with respect to any securities
of the Issuer or to require the Issuer to include such securities with the
Securities registered pursuant to any Registration Statement.
 
(i) On the Closing Date, the Indenture will conform in all material respects to
the requirements of the United States Trust Indenture Act of 1939, as amended
(the “Trust Indenture Act”), and the rules and regulations of the Commission
applicable to an indenture which is qualified thereunder.
 
(j) Except as described in the section entitled “Plan of Distribution” in the
General Disclosure Package, there are no contracts, agreements or understandings
between the Issuer, Holdings or any other person other than the Initial
Purchasers that would give rise to a valid claim against the Issuer, any
Guarantor or any of the Initial Purchasers for a brokerage commission, finder’s
fee or like payment in connection with the issuance, purchase and sale of the
Securities.
 
(k) Except as set forth in the General Disclosure Package and assuming the
accuracy of, and compliance with, the representations, warranties and agreements
of the Initial Purchasers under Section 4 of this Agreement, no consent,
approval, authorization or order of, or filing with, registration,
qualification, license or permit of or with, any Governmental Authority (as
hereinafter defined) (collectively, a “Consent”) is required for the
consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement in connection with the issuance and sale of the
Offered Securities by the Issuer or the issuance of the Guarantees by the
Guarantors except (i) for the order (and filings to obtain such order) of the
Commission declaring the Exchange Offer Registration Statement or the Shelf
Registration Statement effective, (ii) as may be required under the securities
or Blue Sky laws of the various states and foreign jurisdictions, (iii) such
Consents as have been or will be obtained or made on or prior to the Closing
Date, (iv) any Form 8-K required to be filed in connection with the Transactions
and (v) where the failure to obtain such Consents could not reasonably be
expected to have a Material Adverse Effect.
 
 
3

--------------------------------------------------------------------------------

 
 
(l) Except as set forth in the General Disclosure Package, and assuming the
accuracy of, and the Initial Purchasers’ compliance with, the representations,
warranties and agreements of the Initial Purchasers set forth in Section 4 of
this Agreement, and the compliance by the holders of the Securities with the
offering and transfer restrictions set forth in the General Disclosure Package,
the execution, delivery and performance of the Operative Documents and
consummation of the Transactions do not and will not (i) violate the charter,
bylaws or other constitutive documents of the Issuer or any Subsidiary of the
Issuer or the Guarantors, (ii) constitute a breach of, or a default under (or an
event that with notice or the lapse of time, or both, would constitute a
default), or require consent under, or result in a Repayment Event (as defined
below), other than a Repayment Event that will be satisfied at the Closing Date
as contemplated by the General Disclosure Package, or the creation or imposition
of a lien, charge or encumbrance on any property or assets of the Issuer or any
Subsidiary under any of the Agreements and Instruments (as defined below) or
(iii) violate any law, statute, rule or regulation, including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any judgment, order or decree of any Governmental Authority,
except for such violations, breaches, defaults, Repayment Events or liens that
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  Assuming the accuracy of the representations and
warranties of the Initial Purchasers in Section 4 of this Agreement, no Consent
is required to be obtained or made by the Issuer or any Subsidiary for the
execution, delivery and performance by the Issuer or any Subsidiary of the
Operative Documents and the consummation of the Transactions, except (A) such
Consents as have been or will be obtained or made on or prior to the Closing
Date, (B) registration of the Exchange Offer or resale of the Offered Securities
under the Act pursuant to the Registration Rights Agreement, and qualification
of the Indenture under the Trust Indenture Act, in connection with the issuance
of the Exchange Securities and (C) where the failure to obtain such consents,
approvals, authorizations or orders, filings, registration, qualifications,
licenses or permits could not reasonably be expected to have a Material Adverse
Effect.  No consents or waivers from any other person or entity are required for
the execution, delivery and performance of the Operative Documents and the
consummation of the Transactions, (1) other than such consents and waivers as
have been obtained or will be obtained on or prior to the Closing Date and will
be in full force and effect and (2) except where the failure to obtain such
consents or waivers could not reasonably be expected to have a Material Adverse
Effect.  As used herein, a “Repayment Event” means any event or condition which
gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Issuer
or any Subsidiary.
 
(m) This Agreement has been duly authorized, executed and delivered by the
Issuer and the Guarantors.
 
(n) The Issuer, Holdings and the Subsidiaries have good and marketable title to
all items of owned real property and valid title to all personal property owned
by each of them, in each case free and clear of any pledge, lien, encumbrance,
security interest or other defect or claim of any third party, except (i) such
as do not materially interfere with the use made or proposed to be made of such
property by the Issuer, Holdings or such Subsidiary, (ii) as described in the
General Disclosure Package or (iii) liens permitted by the Indenture.  Any real
property, personal property and buildings held under lease by the Issuer,
Holdings or any such Subsidiary are held under valid, subsisting and enforceable
leases, with such exceptions as do not materially interfere with the use made or
proposed to be made of such property and buildings by the Issuer or such
Subsidiary.
 
(o) The Issuer, Holdings and the Subsidiaries have (i) all licenses,
certificates, permits, authorizations, approvals, franchises and other rights
from, and have made all declarations and filings with, all applicable
Governmental Authorities and all self-regulatory authorities (each, an
“Authorization”) necessary to engage in the business conducted by them in the
manner described in the General Disclosure Package, except where the failure to
hold such Authorizations could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, and (ii) the Issuer, Holdings
and the Subsidiaries have not received written notice from any Governmental
Authority or self-regulatory authority threatening to limit, suspend or revoke
any such Authorization, except where such limitation, suspension or revocation
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  All such Authorizations are valid and in full force
and effect, and the Issuer, Holdings and the Subsidiaries are in compliance in
all material respects with the terms and conditions of all such Authorizations
and with the rules and regulations of the authorities having jurisdiction with
respect to such Authorizations, except for any invalidity, failure to be in full
force and effect or noncompliance with any Authorization that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
(p) Except as could not reasonably be expected to have a Material Adverse
Effect, no labor disturbance by the employees of the Issuer, Holdings or any
Subsidiary exists or, to the knowledge of the Issuer or the Guarantors, is
imminent.
 
(q) The Issuer, Holdings and each Subsidiary owns, possesses or has the right to
employ all patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names (collectively, the “Intellectual Property Rights”) necessary to
conduct the businesses operated by it as described in the General Disclosure
Package, except where the failure to own, possess or have the right to employ
such Intellectual Property could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Neither the
Issuer, nor Holdings nor any Subsidiary has received any notice of infringement
of or conflict with asserted rights of others with respect to any of the
foregoing that could reasonably be expected to have a Material Adverse
Effect.  The use of the Intellectual Property in connection with the business
and operations of the Issuer, Holdings and the Subsidiaries does not infringe on
the rights of any person, except for such infringement as could not reasonably
be expected to have a Material Adverse Effect.
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(r) Except as disclosed in the General Disclosure Package or as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) the Issuer, Holdings and the Subsidiaries are in compliance
with and not subject to any pending or threatened liability under applicable
Environmental Laws (as defined below), (ii) the Issuer, Holdings and the
Subsidiaries have made all filings and provided all notices required under any
applicable Environmental Law, and have, and are in compliance with, all permits,
licenses or other approvals required under any applicable Environmental Laws for
their current operations and each of them is in full force and effect,
(iii) there is no civil, criminal or administrative action, suit, demand, claim,
hearing, notice of violation, investigation, proceeding, notice or demand letter
or request for information pending or threatened against the Issuer, Holdings or
any Subsidiary under any Environmental Law, (iv) no lien, charge, encumbrance or
restriction has been recorded under any Environmental Law with respect to any
assets, facility or property owned, operated, leased or controlled by the Issuer
or any Subsidiary, (v) neither the Issuer, nor Holdings nor any Subsidiary has
received notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), or any comparable state law and (vi) no property
or facility of the Issuer or any Subsidiary is (A) listed or proposed for
listing on the National Priorities List under CERCLA or (B) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System List promulgated pursuant to CERCLA, or on any comparable list maintained
by any Governmental Authority.  No facts or circumstances exist and no event or
condition is occurring or has occurred with respect to the Issuer, Holdings or
any Subsidiary relating to any Environmental Law, any release of any hazardous,
toxic or dangerous substance or waste, any chemical, any solid waste, any other
pollutant or contaminant, or the Issuer’s, Holdings’ or any Subsidiary’s
compliance with current requirements of Environmental Law, that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state, local and foreign laws, regulations, rules,
ordinances, codes, orders, decrees, judgments, injunctions or any other legally
enforceable requirement issued, promulgated, approved or entered thereunder,
relating to pollution, or to protection of public or employee health and safety
from hazardous, toxic or dangerous substances or wastes or protection of the
environment, including, without limitation, laws relating to:  (i) emissions,
discharges, releases or threatened releases of hazardous materials into the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), (ii) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport, arrangement for disposal or transport or handling of hazardous, toxic
or dangerous substances or waste, any chemical, any solid waste, or any other
pollutant or contaminant, and (iii) underground and aboveground storage tanks
and related piping, and emissions, discharges, releases or threatened releases
therefrom.
 
(s) Except as set forth in the General Disclosure Package, there is no action,
suit or proceeding before or by any Governmental Authority or arbitrator, now
pending or, to the knowledge of the Issuer or the Guarantors, threatened, to
which the Issuer, Holdings or any Subsidiary is or may be a party or to which
the business, assets or property of the Issuer, Holdings or any Subsidiary is or
may be subject that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
(t) All tax returns required to be filed by the Issuer, Holdings or any
Subsidiary have been filed in all jurisdictions where such returns are required
to be filed; and all taxes shown on such returns that are due or claimed to be
due from such entities or that are due and payable have been paid, other than
those being contested in good faith and for which adequate reserves have been
provided to the extent required in accordance with generally accepted accounting
principles in the United States (“GAAP”) or those currently payable without
penalty or interest and except where the failure to make such required filings
or payments could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
(u) Neither the Issuer, nor Holdings nor any Subsidiary has any liability for
any prohibited transaction or accumulated funding deficiency (within the meaning
of Section 412 of the Internal Revenue Code) or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
which is subject to Title IV of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), to which the Issuer, Holdings or any Subsidiary
makes or ever has made a contribution and in which any employee of the Issuer,
Holdings or any Subsidiary is or has ever been a participant, except for such
liability as could not reasonably be expected to have a Material Adverse
Effect.  With respect to such plans, the Issuer, Holdings and each Subsidiary is
in compliance with all applicable provisions of ERISA, except for such
non-compliance as could not reasonably be expected to have a Material Adverse
Effect.
 
(v) As of the date hereof and as of the Closing Date, immediately prior to and
immediately following the consummation of the Transactions, the Issuer and each
Guarantor is and will be Solvent.  As used herein, “Solvent” shall mean, for any
person on a particular date, that on such date (A) the fair value of the assets
of such person is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such person, (B) the present fair
salable value of the assets of such person is not less than the amount that will
be required to pay the probable liability of such person on its debts as they
become absolute and matured, (C) such person does not intend to, and does not
believe that it will, incur debts and liabilities beyond such person’s ability
to pay as such debts and liabilities mature, (D) such person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such person’s property would constitute an unreasonably
small capital and (E) such person is able to pay its debts as they become due
and payable.
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
(w) The public accountants whose report is included in the General Disclosure
Package and Final Offering Memorandum are independent with respect to the Issuer
and Guarantors within the meaning of the Act and the rules of the Public Company
Accounting Oversight Board.  The historical financial statements (including the
notes thereto) included in the General Disclosure Package and Final Offering
Memorandum present fairly in all material respects the consolidated financial
position, results of operations, cash flows and changes in stockholder’s equity
of the entities to which they relate at the respective dates and for the
respective periods indicated.  All such financial statements have been prepared
in accordance with GAAP applied on a consistent basis throughout the periods
presented (except as disclosed therein) and in compliance with Regulation S-X
(“Regulation S-X”) under the Exchange Act, except that the interim financial
statements do not include full footnote disclosure.  The historical financial
information set forth under the captions “Offering Memorandum Summary — Summary
Historical Financial Information” included in the General Disclosure Package and
Final Offering Memorandum and the “Selected Historical Financial Information”
incorporated therein by reference have been prepared on a basis consistent with
that of the audited financial statements of Holdings.  Since the date as of
which information is given in the General Disclosure Package, except as set
forth or contemplated in the General Disclosure Package, (i) neither the Issuer
nor Holdings nor any Subsidiary has (A) incurred any liabilities or obligations,
direct or contingent, that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect or (B) entered into any material
transaction not in the ordinary course of business, (ii) there has not been any
event or development in respect of the business or condition (financial or
other) of the Issuer, Holdings or any Subsidiary that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Issuer or Holdings on any of its equity interests and (iv) there has
not been any change in the long-term debt of the Issuer, Holdings or any
Subsidiary.
 
(x) The statistical and market-related data included in the General Disclosure
Package and Final Offering Memorandum, any document incorporated into the
Preliminary Offering Memorandum and Final Offering Memorandum or any Issuer Free
Writing Communication are based on or derived from sources that the Issuer and
Guarantors believe to be reliable and accurate in all material respects.  All
forward-looking statements included in the General Disclosure Package and Final
Offering Memorandum, except for statistical and market-related data, represent
the Issuer’s and Guarantors’ good faith estimates that are made on the basis of
data derived from sources they believe to be reliable and accurate in all
material respects.  The Issuer has obtained the written consent to the use of
such data from such sources to the extent required.
 
(y) Neither the Issuer, Holdings nor any of the Subsidiary Guarantors is an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the United
States Investment Company Act of 1940 (the “Investment Company Act”); and the
Issuer is not, after giving effect to the offering and sale of the Offered
Securities and the application of the proceeds thereof as described in the
General Disclosure Package, an “investment company” as defined in the Investment
Company Act.
 
(z) There are no securities of the Issuer or Guarantors that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated interdealer quotation system of the
same class, within the meaning of Rule 144A, as the Securities.
 
(aa) Assuming the accuracy of, and compliance with, the representations,
warranties and agreements of the Initial Purchasers in Section 4 of this
Agreement and the compliance by the holders of the Offered Securities with the
offering and transfer restrictions set forth in the General Disclosure Package
and Final Offering Memorandum, the offer and sale of the Offered Securities in
the manner contemplated by this Agreement will be exempt from the registration
requirements of the Securities Act; and it is not necessary to qualify an
indenture in respect of the Offered Securities under the Trust Indenture Act.
 
(bb) Neither the Issuer, nor the Guarantors, nor any of its or their affiliates,
nor any person acting on its or their behalf (other than the Initial Purchasers,
as to whom the Issuer makes no representation) (i) has, within the six-month
period prior to the date hereof, offered or sold in the United States or to any
U.S. person (as such terms are defined in Regulation S under the Securities Act)
the Offered Securities or any security of the same class or series as the
Offered Securities or (ii) has offered or will offer or sell the Offered
Securities (A) in the United States by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) under the Securities
Act or (B) with respect to any such securities sold in reliance on Rule 903 of
Regulation S under the Securities Act, by means of any directed selling efforts
within the meaning of Rule 902(c) of Regulation S.  The Issuer, the Guarantors,
their respective affiliates and any person acting on its or their behalf (other
than the Initial Purchasers, as to whom the Issuer makes no representation) have
complied and will comply with the offering restrictions requirement of
Regulation S.  Neither the Issuer nor any Guarantor has entered and neither the
Issuer nor any Guarantor will enter into any contractual arrangement with
respect to the distribution of the Offered Securities except for this Agreement.
 
(cc) Neither the Issuer, nor Holdings nor any Subsidiary is (i) in violation of
its charter, bylaws or other similar constitutive documents, (ii) in default
(or, with notice or lapse of time or both, would be in default) in the
performance or observance of any obligation, agreement, covenant or condition
contained in any bond, debenture, note, indenture, mortgage, deed of trust, loan
or credit agreement, lease, license, franchise agreement, authorization, permit,
certificate or other agreement or instrument to which the Issuer, Holdings or
any Subsidiary is a party or by which any of them is bound or to which any of
their assets or properties is subject (collectively, “Agreements and
Instruments”) or (iii) in violation of any law, statute, rule or regulation or
any judgment, order or decree of any domestic or foreign court or other
governmental or regulatory authority, agency or other body with jurisdiction
over any of them or any of their assets or properties (“Governmental
Authority”), except, in the case of clauses (ii) and (iii), for such defaults or
violations as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
(dd) The sale of the Offered Securities pursuant to Regulation S is not part of
a plan or scheme to evade the registration process of the Securities Act.
 
(ee) Neither the Issuer nor Holdings nor any of its Subsidiaries nor any agent
(other than the Initial Purchasers, as to whom the Issuer makes no
representation) thereof acting on the behalf of them has taken, and none of them
will take, any action that might cause this Agreement or the issuance or sale of
the Offered Securities to violate Regulation T, Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System.
 
(ff) The Registration Rights Agreement has been duly and validly authorized by
the Issuer and the Guarantors and, when duly executed and delivered by the
Issuer and Guarantors (assuming the due authorization, execution and delivery
thereof by the Initial Purchasers), will constitute a valid and legally binding
obligation of the Issuer and the Guarantors, enforceable against them in
accordance with its terms, except that (i) the enforcement thereof may be
limited by the Bankruptcy Exceptions and (ii) any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations.  The Registration Rights Agreement, when executed
and delivered, will conform in all material respects to the description thereof
in the General Disclosure Package and in the Final Offering Memorandum.
 
(gg) No “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act (i) has
imposed (or has informed the Issuer that it is considering imposing) any
condition (financial or otherwise) on the Issuer’s retaining any rating assigned
to the Issuer or any securities of the Issuer or (ii) has indicated to the
Issuer that it is considering (A) the downgrading, suspension, or withdrawal of,
or any review for a possible change that does not indicate the direction of the
possible change in, any rating so assigned or (B) any change in the outlook for
any rating of the Issuer or any securities of the Issuer.
 
(hh) The Issuer and Holdings maintain disclosure controls and procedures (as
defined as Rule 13a-15(e) of the Exchange Act) designed to ensure that
information required to be disclosed by Holdings in the reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
in accordance with the Exchange Act and the rules and regulations
thereunder.  Holdings has carried out and will carry out evaluations, under the
supervision and with the participation of the management of Holdings and the
Issuer, of the effectiveness of the design and operation of the Issuer’s
disclosure controls and procedures in accordance with Rule 13a-15 of the
Exchange Act.
 
(ii) The Issuer, Holdings and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance in all material
respects that:  (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of their financial statements in conformity with GAAP and
to maintain accountability for assets, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization, and (iv) the
recorded accountability for their assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as disclosed in the General Disclosure Package, the Issuer
is not aware of any material weaknesses in its or its subsidiaries’ internal
controls.
 
(jj) The Issuer will use the net proceeds received in connection with this
offering and the Transactions in the manner described in the “Use of Proceeds”
section of the General Disclosure Package.
 
Each certificate signed by any officer of the Issuer or any Guarantor and
delivered to the Initial Purchasers or counsel for the Initial Purchasers
pursuant to, or in connection with, this Agreement shall be deemed to be a
representation and warranty by the Issuer and Guarantors to the Initial
Purchasers as to the matters covered by such certificate.
 
The Issuer and Guarantors acknowledge that the Initial Purchasers and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Section 7 of this Agreement, counsel to the Issuer and Guarantors and counsel to
the Initial Purchasers will rely upon the accuracy and truth of the foregoing
representations, and the Issuer and Guarantors hereby consent to such reliance.
 
3. Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Issuer agrees to sell to the Initial
Purchasers, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Issuer the Offered Securities, at a purchase price of 99.000%
of the principal amount thereof plus accrued interest, if any, from
September 24, 2012, to the Closing Date, the entire principal amount of Offered
Securities set forth opposite the names of the several Initial Purchasers in
Schedule A hereto.
 
The Issuer will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Initial Purchasers in reliance on
Regulation S (the “Regulation S Securities”) in the form of one or more
permanent global Securities in registered form without interest coupons (the
“Regulation S Global Securities”), which will be deposited with the Trustee as
custodian for The Depository Trust Company (“DTC”) and registered in the name of
Cede & Co., as nominee for DTC.  The Issuer will deliver against payment of the
purchase price the Offered Securities to be purchased by each Initial Purchaser
hereunder and to be offered and sold by each Initial Purchaser in reliance on
Rule 144A under the Securities Act (the “144A Securities”) in the form of one
permanent global security in definitive form without interest coupons (the
“Restricted Global Securities”) deposited with the Trustee as custodian for DTC
and registered in the name of Cede & Co., as nominee for DTC.  The Regulation S
Global Securities and the Restricted Global Securities shall include the legend
regarding restrictions on transfer set forth under “Transfer Restrictions” in
the Final Offering Memorandum.  Interests in any permanent global securities
will be held only in book-entry form through DTC, except in the limited
circumstances described in the Final Offering Memorandum.
 
 
7

--------------------------------------------------------------------------------

 
 
Payment for the Regulation S Securities and the 144A Securities shall be made by
the Initial Purchasers in Federal (same day) funds by wire transfer to an
account of the Issuer or an account as the Issuer may direct at a bank
acceptable to the Initial Purchasers, at the office of Cravath, Swaine & Moore
LLP at 9:00 a.m. (New York time) on September 27, 2012, or at such other time
not later than seven full business days thereafter as the Initial Purchasers and
the Issuer determine, such time being herein referred to as the “Closing Date,”
against delivery to the Trustee as custodian for DTC of (i) the Regulation S
Global Securities representing all of the Regulation S Securities and (ii) the
Restricted Global Securities representing all of the 144A Securities.  The
Regulation S Global Securities and the Restricted Global Securities will be made
available for checking at the office of Cravath, Swaine & Moore LLP at least
24 hours prior to the Closing Date.
 
4. Representations by the Initial Purchasers; Resale by the Initial Purchasers.
 
(a) Each Initial Purchaser severally represents and warrants to the Issuer that
it is an “accredited investor” within the meaning of Regulation D under the
Securities Act.
 
(b) Each Initial Purchaser severally acknowledges that the Offered Securities
have not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act.  Each Initial Purchaser
severally represents and agrees that it has offered and sold the Offered
Securities and will offer and sell the Offered Securities (i) as part of its
distribution at any time and (ii) otherwise until 40 days after the later of the
commencement of the offering and the Closing Date, only in accordance with Rule
903 of Regulation S or Rule 144A under the Securities Act.  Accordingly, neither
such Initial Purchaser nor its affiliates, nor any persons acting on its or
their behalf, have engaged or will engage in any directed selling efforts with
respect to the Offered Securities, and such Initial Purchaser, its affiliates
and all persons acting on its or their behalf have complied and will comply with
the offering restrictions requirement of Regulation S and Rule 144A.  Each
Initial Purchaser severally represents and agrees that, at or prior to
confirmation of sale of the Offered Securities, other than a sale pursuant to
Rule 144A, such Initial Purchaser will have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
the Offered Securities from it during the restricted period a confirmation or
notice to substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time and (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”
 
Terms used in this subsection (b) have the meanings given to them by
Regulation S.
 
(c) Each Initial Purchaser severally represents and agrees that it and each of
its affiliates has not entered and will not enter into any contractual
arrangement with respect to the distribution of the Offered Securities except
for any such arrangements with the other Initial Purchasers or affiliates of the
Initial Purchasers or with the prior written consent of the Issuer and the
Guarantors.
 
(d) Each Initial Purchaser severally represents and agrees that it and each of
its affiliates will not offer or sell the Offered Securities by means of any
form of general solicitation or general advertising, within the meaning of
Rule 502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.  Each Initial Purchaser severally
represents and agrees, with respect to resales made in reliance on Rule 144A of
any of the Offered Securities, to deliver either with the confirmation of such
resale or otherwise prior to settlement of such resale a notice to the effect
that the resale of such Offered Securities has been made in reliance upon the
exemption from the registration requirements of the Securities Act provided by
Rule 144A.
 
Each Initial Purchaser severally represents and agrees that (i) it is a person
whose ordinary activities involve it in acquiring, holding, managing or
disposing of investments (as principal or agent) for the purpose of its
business, (ii) it has not offered or sold and will not offer or sell the Offered
Securities other than to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or as
agent) for the purposes of their businesses or who it is reasonable to expect
will acquire, hold, manage or dispose of investments (as principal or agent) for
the purposes of their businesses where the issue of the Offered Securities would
otherwise constitute a contravention of Section 19 of the Financial Services and
Markets Act 2000 (the “FSMA”) by the Issuer, (iii) it has only communicated or
caused to be communicated and will only communicate or cause to be communicated
an invitation or inducement to engage in investment activity (within the meaning
of Section 21 of the FSMA) received by it in connection with the issue or sale
of the Offered Securities in circumstances in which Section 21(1) of the FSMA
does not apply to the Issuer or the Guarantors, and (iv) it has complied and
will comply with all applicable provisions of the FSMA with respect to anything
done by it in relation to the Offered Securities in, from or otherwise involving
the United Kingdom.
 
5. Certain Agreements of the Issuer and each Guarantor.  The Issuer and each
Guarantor agree with the several Initial Purchasers that:
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
(a) The Issuer and the Guarantors will advise the Initial Purchasers promptly of
any proposal to amend or supplement the Preliminary Offering Memorandum or Final
Offering Memorandum and will not effect such amendment or supplement without the
Initial Purchasers’ consent, which consent shall not be unreasonably delayed or
withheld.  If, at any time prior to the completion of the resale of the Offered
Securities by the Initial Purchasers, any event occurs as a result of which any
document included in the Preliminary Offering Memorandum or Final Offering
Memorandum, the General Disclosure Package or any Supplemental Marketing
Material, if republished immediately following such event or development,
included or would include an untrue statement of a material fact or omitted or
would omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading or if it is necessary at any time to amend or supplement the
Preliminary Offering Memorandum or Final Offering Memorandum, the General
Disclosure Package or any Supplemental Marketing Material to comply with any
applicable law, the Issuer and the Guarantors will promptly notify the Initial
Purchasers of such event and will promptly prepare, at their own expense, an
amendment or supplement which will correct such statement or omission.  Neither
the Initial Purchasers’ consent to, nor the Initial Purchasers’ delivery to
offerees or investors of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section 7.  The second sentence of
this subsection does not apply to statements in or omissions from any document
in the Preliminary Offering Memorandum or Final Offering Memorandum, the General
Disclosure Package or any Supplemental Marketing Material made in reliance upon
and in conformity with written information furnished to the Issuer by the
Initial Purchasers specifically for use therein, it being understood and agreed
that the only such information is that described in Section 8(b) hereof.
 
(b) The Issuer and the Guarantors will furnish to the Initial Purchasers copies
of the Preliminary Offering Memorandum, each other document comprising a part of
the General Disclosure Package, the Final Offering Memorandum, all amendments
and supplements to such documents and each item of Supplemental Marketing
Material, in each case as soon as available and in such quantities as the
Initial Purchasers reasonably request.  At any time when the Issuer is not
subject to Section 13 or 15(d) of the Exchange Act, the Issuer and the
Guarantors will promptly furnish or cause to be furnished to the Initial
Purchasers and, upon request of holders and prospective purchasers of the
Offered Securities, to such holders and purchasers, copies of the information
required to be delivered to holders and prospective purchasers of the Offered
Securities pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto) to the extent necessary to permit compliance with
Rule 144A in connection with resales by such holders of the Offered
Securities.  The Issuer will pay the expenses of printing and distributing all
such documents.
 
(c) The Issuer and the Guarantors will use their commercially reasonable
efforts, in cooperation with the Initial Purchasers, to arrange for the
qualification of the Offered Securities for sale and the determination of their
eligibility for investment under the laws of such states in the United States as
the Initial Purchasers reasonably designate and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Initial Purchasers, provided that the Issuer will not be
required to qualify as a foreign corporation or to file a general consent to
service of process or subject itself to taxation in any such state.
 
(d) During the period of one year after the Closing Date, the Issuer will, upon
request, furnish to the Initial Purchasers and any holder of Offered Securities
a copy of the restrictions on transfer applicable to the Offered Securities.
 
(e) During the period of one year after the Closing Date, the Issuer will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them,
unless (i) such Offered Securities are sold pursuant to a registration statement
which is effective under the Securities Act or (ii) such Offered Securities are
sold accompanied by an opinion of counsel that the buyer of such Offered
Securities is acquiring freely tradable securities.
 
(f) During the period of one year after the Closing Date, the Issuer will not be
or become an open-end investment company, unit investment trust or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act.
 
(g) The Issuer and the Guarantors will pay all expenses incidental to the
performance of their respective obligations under this Agreement, the Indenture,
the Registration Rights Agreement and the other Operative Documents including
(i) the fees and expenses of the Trustee and its professional advisers, (ii) all
expenses in connection with the execution, issue, authentication, packaging and
initial delivery of the Offered Securities and, as applicable, the Exchange
Securities, the preparation and printing of this Agreement, the Registration
Rights Agreement, the Offered Securities, the Indenture, the Preliminary
Offering Memorandum, any other documents comprising any part of the General
Disclosure Package, the Final Offering Memorandum, all amendments and
supplements thereto, each item of Supplemental Marketing Material and any other
document relating to the issuance, offer, sale and delivery of the Offered
Securities and, as applicable, the Exchange Securities, (iii) the cost of any
advertising approved by the Issuer in connection with the issue of the Offered
Securities, (iv) any reasonable expenses (including reasonable fees and
disbursements of counsel) incurred in connection with qualification of the
Offered Securities or the Exchange Securities for sale under the laws of such
jurisdictions as the Initial Purchasers designate and the printing of memoranda
relating thereto, (v) any fees charged by investment rating agencies for the
rating of the Offered Securities, (vi) expenses incurred in distributing the
Preliminary Offering Memorandum, any other documents comprising any part of the
General Disclosure Package, the Final Offering Memorandum (including any
amendments and supplements thereto) and any Supplemental Marketing Material to
the Initial Purchasers, and (vii) any fees and expenses of the Trustee and any
agent of the Trustee and the fees and disbursements of counsel for the Trustee
in connection with the Indenture, the Offered Securities and the Guarantees.  It
is understood, however, that, except for as provided in Section 8 and Section
10, the Initial Purchasers will pay all of the fees, costs, expenses and
disbursements of their counsel in connection with the issuance and sale of the
Offered Securities.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
(h) In connection with the offering, until the Initial Purchasers shall have
notified the Issuer of the completion of the resale of the Offered Securities,
neither the Issuer nor the Guarantors, nor any of their affiliates has or will
(other than the Initial Purchasers or their affiliates, as to which the Issuer
makes no agreement), either alone or with one or more other persons, bid for or
purchase for any account in which they or any of their affiliates has a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities; and neither they nor any of their affiliates
(other than the Initial Purchasers or their affiliates as to which the Issuer
makes no agreement) will make bids or purchases for the purpose of creating
actual, or apparent, active trading in, or of raising the price of, the Offered
Securities.
 
(i) For a period of 90 days after the date of this Agreement, the Issuer will
not offer, sell, contract to sell, pledge, or otherwise dispose of, directly or
indirectly, without the written consent of the UBS Securities LLC, any United
States dollar-denominated debt securities (which does not include borrowings
under the ABL Facility (as defined in the Preliminary Offering Memorandum) and
the Exchange Securities) issued or guaranteed by the Issuer and having a
maturity of more than one year from the date of issue.  The Issuer will not at
any time offer, sell, contract to sell, pledge or otherwise dispose of, directly
or indirectly, any securities under circumstances where such offer, sale,
pledge, contract or disposition would cause the exemption afforded by
Section 4(2) of the Securities Act to cease to be applicable to the offer and
sale of the Offered Securities.
 
(j) On the Closing Date, the Issuer shall (i) issue, or cause to be issued, an
irrevocable notice (or notices) of the Redemption to the trustee of the Senior
Subordinated Notes and the holders of the Senior Subordinated Notes and (ii)
irrevocably deposit, or cause to be irrevocably deposited, with the trustee of
the Senior Subordinated Notes, a portion of the net proceeds from the offering
and sale of the Offered Securities and, if necessary, cash on hand, in an amount
sufficient to redeem the aggregate principal amount of any and all outstanding
Senior Subordinated Notes at a redemption price equal to 106.5625% of such
principal amount, plus accrued and unpaid interest, if any, to the Redemption
Date.  The Issuer hereby covenants and agrees not to take, or cause to be taken,
any further action with respect to such net proceeds after such deposit with the
trustee for the Senior Subordinated Notes, except in respect of the Redemption
or as may be required by applicable law.
 
6. Free Writing Communications.  (a)  The Issuer and each Guarantor represents
and agrees that, unless it obtains the prior consent of the Initial Purchasers,
and each Initial Purchaser represents and agrees with the Issuer that, unless it
obtains the prior consent of the Issuer and the Initial Purchasers, it has not
made and will not make any offer relating to the Offered Securities that would
constitute an Issuer Free Writing Communication; provided that the prior written
consent of the parties hereto shall be deemed to have been given in respect of
the Issuer Free Writing Communications included in Schedule C and the
Supplemental Marketing Material included in Schedule D to this Agreement.
 
(b) The Issuer consents to the use by any Initial Purchaser of a Free Writing
Communication that (i) contains only (A) information describing the preliminary
terms of the Offered Securities or their offering or (B) information that
describes the final terms of the Offered Securities or their offering and that
is included in the Terms Communication or is included in or is subsequently
included in the Final Offering Memorandum or (ii) does not contain any material
information about the Issuer or any Guarantor or their securities that was
provided by or on behalf of the Issuer or any Guarantor, it being understood and
agreed that any such Free Writing Communication referred to in clause (i) or
(ii) shall not be Issuer Free Writing Communication for purposes of this
Agreement.
 
7. Conditions of the Obligations of the Initial Purchasers.  The obligation of
the several Initial Purchasers to purchase and pay for the Offered Securities
will be subject to the accuracy of the representations and warranties on the
part of the Issuer and the Guarantors herein as of the date hereof and as of the
Closing Date, to the accuracy of the statements of officers of the Issuer and
Guarantors made pursuant to the provisions hereof, to the performance by the
Issuer and the Guarantors of their obligations hereunder in all material
respects and to the following additional conditions precedent:
 
(a) The Initial Purchasers shall have received a customary “comfort letter”,
dated the date of this Agreement, of Ernst & Young LLP (“E&Y”), in form and
substance reasonably satisfactory to the Initial Purchasers concerning certain
financial information with respect to Holdings and its subsidiaries set forth in
the General Disclosure Package.
 
(b) No stop order suspending the qualification or exemption from qualification
of the Offered Securities in any jurisdiction shall have been issued and no
proceeding for that purpose shall have been commenced or shall be pending or
threatened.
 
(c) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of Holdings and its subsidiaries taken as one
enterprise which, in the reasonable judgment of the Initial Purchasers, is
material and adverse and makes it impractical or inadvisable to proceed with
completion of the offering or the sale of and payment for the Offered
Securities, (ii) any downgrading in the rating of any debt securities of the
Issuer or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 15c3-1(c)(2)(vi)(F) under
the Exchange Act), or any public announcement that any such organization has
under surveillance or review its rating of any debt securities of the Issuer or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement that the Issuer or any of its subsidiaries has been
placed on negative outlook, (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
as would, in the reasonable judgment of the Initial Purchasers, be likely to
prejudice materially the success of the proposed issue, sale or distribution of
the Offered Securities, whether in the primary market or in respect of dealings
in the secondary market, (iv) any material suspension or material limitation of
trading in securities generally on the New York Stock Exchange or any setting of
minimum prices for trading on such exchange, (v) any banking moratorium declared
by U.S. federal or New York authorities, (vi) any major disruption of
settlements of securities, payment or clearance services in the United States,
or (vii) any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration of war by Congress or any
other national or international calamity or emergency if, in the reasonable
judgment of the Initial Purchasers, the effect of any such attack, outbreak,
escalation, act, declaration, calamity or emergency makes it impractical or
inadvisable to proceed with completion of the offering or sale of and payment
for the Offered Securities.
 
 
10

--------------------------------------------------------------------------------

 
 
(d) The Initial Purchasers shall have received opinions, dated the Closing Date,
of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for the Issuer, in
substantially the form attached hereto as Exhibit A and reasonably acceptable to
the Initial Purchasers.
 
(e) The Initial Purchasers shall have received an opinion, dated the Closing
Date, from Lathrop & Gage LLP, Missouri counsel for the Issuer, in the form of
Exhibit B hereto and reasonably acceptable to the Initial Purchasers.
 
(f) The Initial Purchasers shall have received an opinion, dated the Closing
Date, from Marshall & Melhorn LLC, Ohio counsel for the Issuer, in the form of
Exhibit C hereto and reasonably acceptable to the Initial Purchasers.
 
(g) The Initial Purchasers shall have received an opinion, dated the Closing
Date, from Adams & Reese LLP, Texas counsel for the Issuer, in the form of
Exhibit D hereto and reasonably acceptable to the Initial Purchasers.
 
(h) The Initial Purchasers shall have received from Cravath, Swaine & Moore LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date, with respect to the incorporation of the Issuer, the validity of the
Offered Securities, the Final Offering Memorandum and the General Disclosure
Package, the exemption from registration for the offer and sale of the Offered
Securities by the Issuer to the Initial Purchasers and the resales by the
Initial Purchasers as contemplated hereby and other related matters as the
Initial Purchasers may require, and the Issuer shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.
 
(i) The Initial Purchasers shall have received a certificate, dated the Closing
Date, of the President or any Vice President and a principal financial or
accounting officer of the Issuer and each Guarantor in which such officers, to
the best of their knowledge and after reasonable investigation, shall state on
behalf of the Issuer and the Guarantors that the representations and warranties
of the Issuer and the Guarantors in this Agreement are true and correct, that
the Issuer and the Guarantors have complied with all agreements and satisfied
all conditions on their part to be performed or satisfied hereunder at or prior
to the Closing Date, and that, subsequent to the date of the most recent
financial statements in the General Disclosure Package, there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties or results of operations of the Issuer and its subsidiaries taken as
a whole except as set forth in or contemplated by the General Disclosure Package
or as described in such certificate.
 
(j) The Initial Purchasers shall have received a letter, dated the Closing Date,
from E&Y that meets the requirements of subsection (a) of this Section.
 
(k) The Issuer and the Guarantors shall have executed and delivered the
Registration Rights Agreement and the Indenture.
 
(l) The Initial Purchasers shall have been furnished with wiring instructions
for the application of the proceeds of the Offered Securities in accordance with
this Agreement and such other information as they may reasonably request.
 
(m) All agreements set forth in the blanket representation letter of the Issuer
to DTC relating to the approval of the Offered Securities by DTC for
“book-entry” transfer shall have been complied with.
 
The Issuer will furnish the Initial Purchasers with such conformed copies of
such opinions, certificates, letters and documents required hereunder as the
Initial Purchasers reasonably request.  The Initial Purchasers may in their sole
discretion waive on behalf of the Initial Purchasers compliance with any
conditions to the obligations of the Initial Purchasers hereunder.
 
8. Indemnification and Contribution.  (a)  The Issuer and the Guarantors,
jointly and severally, will indemnify and hold harmless each Initial Purchaser,
its partners, directors, members and officers, affiliates and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, an “Indemnified Party”),
against any and all losses, claims, damages or liabilities, joint or several, to
which such Indemnified Party may become subject, under the Securities Act, the
Exchange Act, other Federal or state statutory law or regulation or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Preliminary Offering Memorandum
or the Final Offering Memorandum, in each case as amended or supplemented, or
any Issuer Free Writing Communication (including, without limitation, any
Supplemental Marketing Material), or arise out of or are based upon the omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, including any losses, claims, damages or liabilities
arising out of or based upon the Issuer’s or Guarantors’ failure to perform
their obligations under Section 5(a) of this Agreement, and (subject to Section
8(c)) will reimburse each Indemnified Party for any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such loss, claim, damage, liability or action as such expenses
are incurred; provided, however, that the Issuer and the Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the Issuer
by any Initial Purchaser specifically for use therein, it being understood and
agreed that the only such information consists of the information described as
such in subsection (b) below.
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
(b) Each Initial Purchaser will severally and not jointly indemnify and hold
harmless each of the Issuer and the Guarantors, their respective directors and
officers and each person, if any, who controls the Issuer or such Guarantor
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages or liabilities to which the Issuer may become subject, under the
Securities Act or the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Memorandum or the Final Offering
Memorandum, in each case as amended or supplemented or any Issuer Free Writing
Communication, or arise out of or are based upon the omission or the alleged
omission to state therein a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Issuer by such Initial Purchaser specifically for use therein, and will
reimburse any legal or other expenses reasonably incurred by the Issuer in
connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred, it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the following information in the Preliminary and Final Offering
Memorandum: paragraph three, and the second and third sentences of paragraph
seven under the caption “Plan of Distribution”; provided, however, that the
Initial Purchasers shall not be liable for any losses, claims, damages or
liabilities arising out of or based upon the Issuer’s failure to perform its
obligations under Section 5(a) of this Agreement.
 
(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party under
subsection (a) or (b) above, except to the extent that it has been materially
prejudiced by such failure and provided that the omission to so notify the
indemnifying party will not relieve it from any liability which it may have
otherwise than under subsection (a) or (b) above.  In case any such action is
brought against any indemnified party and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation unless (i) the indemnifying
party and the indemnified party shall have mutually agreed to the contrary,
(ii) the indemnifying party has failed within a reasonable time to retain
counsel reasonably satisfactory to the indemnified party, (iii) the indemnified
party shall have reasonably concluded that there may be legal defenses available
to it that are different from or in addition to those available to the
indemnifying party or (iv) the named parties in any such proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  In
no event shall an indemnifying party be liable for the fees and expenses of more
than one counsel (together with appropriate local counsel) at any time for all
indemnified parties in connection with any one action or separate but
substantially similar or related actions arising in the same jurisdiction out of
the same general allegations or circumstances.  No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes an
unconditional release of such indemnified party from all liability on any claims
that are the subject matter of such action and does not include a statement as
to any admission of fault, culpability or failure to act by or on behalf of any
indemnified party.  No indemnifying party shall be liable for any settlement or
compromise of, or consent to the entry of judgment with respect to, any such
action or claim effected without its consent.
 
(d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in Section 8(a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuer and the
Guarantors on the one hand and the Initial Purchasers on the other from the
offering of the Offered Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Issuer and the Guarantors on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities as
well as any other relevant equitable considerations.  The relative benefits
received by the Issuer and the Guarantors on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same proportion as the
total net proceeds from the offering (before deducting expenses) received by the
Issuer bear to the total discounts and commissions received by the Initial
Purchasers from the Issuer under this Agreement.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuer and the Guarantors
or the Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission.  The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
Section 8(d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this Section 8(d).  Notwithstanding
the provisions of this Section 8(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Offered Securities purchased by it were resold exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  The
Initial Purchasers’ obligations in this Section 8(d) to contribute are several
in proportion to their respective purchase obligations and not joint.  The
Issuer, the Guarantors and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 8(d) were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 8(d).
 
 
12

--------------------------------------------------------------------------------

 
 
(e) The obligations of the Issuer and the Guarantors under this Section 8 shall
be in addition to any liability which the Issuer and the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act or the Exchange Act; and the obligations of the Initial
Purchasers under this Section 8 shall be in addition to any liability which the
respective Initial Purchasers may otherwise have and shall extend, upon the same
terms and conditions, to each person, if any, who controls the Issuer or such
Guarantor within the meaning of the Securities Act or the Exchange Act.
 
9. Default of Initial Purchasers.  If any Initial Purchaser or Initial
Purchasers default in their obligations to purchase Offered Securities hereunder
and the aggregate principal amount of Offered Securities that such defaulting
Initial Purchaser or Initial Purchasers agreed but failed to purchase does not
exceed 10% of the aggregate principal amount of Offered Securities, the Initial
Purchasers may make arrangements satisfactory to the Issuer for the purchase of
such Offered Securities by other persons, including any of the Initial
Purchasers, but if no such arrangements are made by the Closing Date, the
non-defaulting Initial Purchasers shall be obligated severally, in proportion to
their respective commitments hereunder, to purchase the Offered Securities that
such defaulting Initial Purchasers agreed but failed to purchase.  If any
Initial Purchaser or Initial Purchasers so default and the aggregate principal
amount of Offered Securities with respect to which such default or defaults
occur exceeds 10% of the aggregate principal amount of shares of Offered
Securities that the Initial Purchasers are obligated to purchase on such Closing
Date and arrangements satisfactory to the Initial Purchasers and the Issuer for
the purchase of such Offered Securities by other persons are not made within
36 hours after such default, this Agreement will terminate without liability on
the part of any non-defaulting Initial Purchaser or the Issuer, except as
provided in Section 10.  As used in this Agreement, the term “Initial Purchaser”
includes any person substituted for an Initial Purchaser under this
Section.  Nothing herein will relieve a defaulting Initial Purchaser from
liability for its default.
 
10. Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Issuer and the Guarantors and their respective officers and of the several
Initial Purchasers set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation, or statement as to
the results thereof, made by or on behalf of any Indemnified Party, the Issuer,
the Guarantors, officers or directors or any controlling person of the Issuer or
Guarantors, and will survive delivery of and payment for the Offered
Securities.  If this Agreement is terminated pursuant to Section 9 or if for any
reason the purchase of the Offered Securities by the Initial Purchasers is not
consummated, the Issuer and the Guarantors shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Issuer and the Guarantors and the Initial Purchasers pursuant
to Section 8 shall remain in effect.  If the purchase of the Offered Securities
by the Initial Purchasers is not consummated for any reason other than solely
because of the termination of this Agreement pursuant to Section 9 or the
occurrence of any event specified in clause (iii), (iv), (v), (vi) or (vii) of
Section 7(c), the Issuer will reimburse the Initial Purchasers for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by it in connection with the offering of the Offered Securities.
 
11. Notices.  All communications with respect to or under this Agreement, except
as may be otherwise specifically provided in this Agreement, shall be in writing
and, if sent to the Initial Purchasers, shall be mailed, delivered or telecopied
and confirmed in writing to c/o UBS Securities LLC, 299 Park Avenue, New York,
NY 10171 (fax number:  203-719-3667), Attention:  High Yield Syndicate
Department, with a copy for information purposes only to (i) UBS Securities LLC,
677 Washington Blvd., Stamford, CT  06901 (fax number:  203-719-0680),
Attention:  Legal and Compliance Department and (ii) Cravath, Swaine & Moore
LLP, 825 Eighth Avenue, New York, New York 10019 (fax number: 212-474-3700),
Attention: William J. Whelan, III, Esq.; or, if sent to the Issuer, will be
mailed, delivered or telegraphed and confirmed to it at Ply Gem Industries,
Inc., 5020 Weston Parkway, Suite 400, Cary, NC 27513, Attention: Shawn Poe, with
a copy for informational purposes only to Paul, Weiss, Rifkind, Wharton &
Garrison LLP, 1285 Avenue of the Americas, New York, NY 10019,
Attention:  John C. Kennedy, Esq.
 
12. Successors.  This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have any right or obligation
hereunder, except that holders of Offered Securities shall be entitled to
enforce the agreements for their benefit contained in the second and third
sentences of Section 5(b) hereof against the Issuer as if such holders were
parties hereto.
 
13. Representation of Initial Purchasers.  You will act for the several Initial
Purchasers in connection with this purchase, and any action under this Agreement
taken by you will be binding upon all the Initial Purchasers.
 
14. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.
 
15. Absence of Fiduciary Relationship.  The Issuer acknowledges and agrees that:
 
(a) the Initial Purchasers have been retained solely to act as initial
purchasers in connection with the initial purchase, offering and resale of the
Offered Securities and that no fiduciary, advisory or agency relationship
between the Issuer and the Initial Purchasers has been created in respect of any
of the transactions contemplated by this Agreement or the Preliminary Offering
Memorandum or Final Offering Memorandum, irrespective of whether the Initial
Purchasers have advised or is advising the Issuer on other matters;
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
(b) the purchase price of the Offered Securities set forth in this Agreement was
established by the Issuer following discussions and arm’s-length negotiations
with the Initial Purchasers and the Issuer is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;
 
(c) the Issuer has been advised that the Initial Purchasers and their affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Issuer and that the Initial Purchasers have no
obligation to disclose such interests and transactions to the Issuer by virtue
of any fiduciary, advisory or agency relationship; and
 
(d) the Issuer waives, to the fullest extent permitted by law, any claims it may
have against the Initial Purchasers for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Initial Purchasers shall have no
liability (whether direct or indirect) to the Issuer in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Issuer, including stockholders, employees or creditors of
the Issuer.
 
16. Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.
 
The Issuer and the Initial Purchasers hereby submit to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
14

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuer a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers, the Guarantors and the Issuer in accordance with
its terms.



 
Very truly yours,
 
PLY GEM INDUSTRIES, INC.
 
By
 
/s/ Shawn K. Poe         
 
Name:  Shawn K. Poe
 
Title:    Vice President


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page - Ply Gem Purchase Agreement]

 
 
 

--------------------------------------------------------------------------------

 




 
PLY GEM HOLDINGS, INC.
 
By
 
/s/ Shawn K. Poe          
 
Name:  Shawn K. Poe
 
Title:    Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page - Ply Gem Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 




 
ALENCO BUILDING PRODUCTS MANAGEMENT, L.L.C.
 
ALENCO EXTRUSION GA, L.L.C.
 
ALENCO EXTRUSION MANAGEMENT, L.L.C.
 
ALENCO HOLDING CORPORATION
 
ALENCO INTERESTS, L.L.C.
 
ALENCO TRANS, INC.
 
ALENCO WINDOW GA, L.L.C.
 
ALUMINUM SCRAP RECYCLE, L.L.C.
 
AWC ARIZONA, INC.
 
AWC HOLDING COMPANY
 
FOUNDATION LABS BY PLY GEM, LLC
 
GLAZING INDUSTRIES MANAGEMENT, L.L.C.
 
GREAT LAKES WINDOW, INC.
 
KROY BUILDING PRODUCTS, INC.
 
MASTIC HOME EXTERIORS, INC.
 
MW MANUFACTURERS INC.
 
MWM HOLDING, INC.
 
NAPCO, INC.
 
NEW ALENCO EXTRUSION, LTD.
 
NEW ALENCO WINDOW, LTD.
 
NEW GLAZING INDUSTRIES, LTD.
 
PLY GEM PACIFIC WINDOWS CORPORATION
 
VARIFORM, INC.
 
By
 
/s/ Shawn K. Poe           
 
Name:  Shawn K. Poe
 
Title:    Vice President
   

 
 
 
 
 
 
 
 
 
 


 


 
 





 
 


[Signature Page - Ply Gem Purchase Agreement]


 
 
 

--------------------------------------------------------------------------------

 

 


The foregoing Purchase Agreement is hereby
 
confirmed and accepted as of the date first
 
above written.
     
By:  UBS SECURITIES LLC
     
By:  /s/ John C. Duggan
 
Name:  John C. Duggan
 
Title:    Managing Director
 
Leveraged Capital Markets
         
By:  /s/ Ryan Vetsch
 
Name:  Ryan Vetsch
 
Title:    Director
             
By:  J.P. MORGAN SECURITIES, LLC
     
By:  /s/ Uri Birkenfeld
 
Name:  Uri Birkenfeld
 
Title:    Vice President
             
as Initial Purchasers
                                     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page - Ply Gem Purchase Agreement]
 


 
 

--------------------------------------------------------------------------------

 



 

SCHEDULE A
 


Initial Purchaser
Principal Amount Offered Securities
UBS Securities LLC
$96,000,000.00
J.P. Morgan Securities LLC
$64,000,000.00
Total
$160,000,000.00

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



SCHEDULE B





 
Subsidiary Guarantors
         
Alenco Building Products Management, L.L.C.
   
Alenco Extrusion GA, L.L.C.
   
Alenco Extrusion Management, L.L.C.
   
Alenco Holding Corporation
   
Alenco Interests, L.L.C.
   
Alenco Trans, Inc.
   
Alenco Window GA, L.L.C.
   
Aluminum Scrap Recycle, L.L.C.
   
AWC Arizona, Inc.
   
AWC Holding Company
   
Foundation Labs by Ply Gem, LLC
   
Glazing Industries Management, L.L.C.
   
Great Lakes Window, Inc.
   
Kroy Building Products, Inc.
   
Mastic Home Exteriors, Inc.
   
MW Manufacturers Inc.
   
MWM Holdings, Inc.
   
Napco, Inc.
   
New Alenco Extrusion, Ltd.
   
New Alenco Window, Ltd.
   
New Glazing Industries, Ltd.
   
Ply Gem Pacific Windows Corporation
   
Variform, Inc.
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 
1.   Terms Communication attached hereto as Exhibit C-1.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C-1

[See following page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE D
 
SUPPLEMENTAL MARKETING MATERIAL
 
1.           Investor presentation slides.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 



SCHEDULE E
 
LIST OF SUBSIDIARIES
 
Parent
Subsidiary
Jurisdiction
Alenco Holding Corporation (100%)
Alenco Building Products Management, L.L.C.
Delaware
Alenco Holding Corporation (100%)
Alenco Extrusion Management, L.L.C.
Delaware
Alenco Holding Corporation (100%)
Alenco Interests, L.L.C.
Delaware
Alenco Holding Corporation (100%)
Alenco Trans, Inc.
Delaware
Alenco Holding Corporation (100%)
AWC Arizona, Inc.
Delaware
Alenco Holding Corporation (100%)
Glazing Industries Management, L.L.C.
Delaware
Alenco Interests, L.L.C. (95%); Alenco Building Products Management, L.L.C. (5%
- GP)
New Alenco Window, Ltd.
Texas
Alenco Interests, L.L.C. (95%); Alenco Extrusion Management, L.L.C. (5% - GP)
New Alenco Extrusion, Ltd.
Texas
Alenco Interests, L.L.C. (95%); Glazing Industries Management, L.L.C. (5% - GP)
New Glazing Industries, Ltd.
Texas
AWC Holding Company (100%)
Alenco Holding Corporation
Delaware
MWM Holding, Inc. (100%)
MW Manufacturers Inc.
Delaware
New Alenco Extrusion, Ltd. (100%)
Alenco Extrusion GA, L.L.C.
Delaware
New Alenco Extrusion, Ltd. (100%)
Aluminum Scrap Recycle, L.L.C.
Delaware
New Alenco Window, Ltd. (100%)
Alenco Window GA, L.L.C.
Delaware
Ply Gem Industries, Inc. (100%)
Mastic Home Exteriors, Inc.
Ohio
Ply Gem Industries, Inc. (100%)
AWC Holding Company
Delaware
Ply Gem Industries, Inc. (100%)
Ply Gem Canada, Inc.
Canada
Ply Gem Industries, Inc. (100%)
Foundation Labs by Ply Gem, LLC
Delaware
Ply Gem Industries, Inc. (100%)
Great Lakes Window, Inc.
Ohio
Ply Gem Industries, Inc. (100%)
Kroy Building Products, Inc.
Delaware
Ply Gem Industries, Inc. (100%)
MWM Holding, Inc.
Delaware
Ply Gem Industries, Inc. (100%)
Napco, Inc.
Delaware
Ply Gem Industries, Inc. (100%)
Ply Gem Pacific Windows Corporation
Delaware
Ply Gem Industries, Inc. (100%)
Variform, Inc.
Missouri



 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF PAUL, WEISS, RIFKIND,
WHARTON & GARRISON LLP OPINION
 
[See following page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF LATHROP & GAGE LLP OPINION
 
[See following page.]


 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF MARSHALL & MELHORN LLC OPINION
 
[See following page.]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF ADAMS AND REESE LLP OPINION
 
[See following page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
REGISTRATION RIGHTS AGREEMENT
 
[To be provided separately]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
